Casey, J.
(concurring in part and dissenting in part). While I agree with the majority that the record is insufficient to grant defendant’s motion for summary judgment, I cannot agree that summary judgment for plaintiff is warranted. In my view, the evidence submitted by the parties on these motions creates a question of fact concerning plaintiff’s care, custody and control of the automobile. The weight to be accorded the evidence and the inferences to be drawn therefrom are for the trier of fact, not for the court on a motion for summary judgment.